Citation Nr: 0629015	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  99-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right heel 
disability.
 
4.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1960 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2003, the veteran was afforded a Board 
hearing at the RO.  A transcript of this hearing is of 
record.  This case was previously before the Board and 
remanded in January 2004.  

In May 2006, communications with attached medical records 
were received from the veteran.  These items are not 
pertinent to the issues on appeal, but rather constitute 
claims of service connection for back disability and 
bilateral hearing loss.  These issues are not in appellate 
status at this time and are hereby referred to the RO for any 
necessary development and adjudication. 

The issues of entitlement to service connection for a right 
knee disability, entitlement to service connection for a 
right heel disability, and entitlement to service connection 
for psychiatric disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's psoriasis did not 
manifest in constant exudation or itching, extensive lesions, 
or marked disfigurement.

2.  Since August 30, 2002, the veteran's psoriasis has 
manifested in the involvement of more than 40 percent of 
exposed areas affected.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for psoriasis prior to August 30, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7816 (2002) (effective prior to August 
30, 2002).

2.  The criteria for a 60 percent rating (but no higher) for 
psoriasis from August 30, 2002, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Code 
7816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

With regard to the claim for an increased rating for service-
connected psoriasis, the Board finds that the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  In this case, a rating decision was issued in 
February 1999 and the veteran filed his substantive appeal in 
September 1999, both events occurring prior to the enactment 
of the VCAA.  As VCAA notice prior to the initial 
adjudication was impossible, the RO provided a VCAA notice 
letter in May 2001.  The Board finds that any defect in this 
letter's failure to express the information and evidence 
necessary to warrant entitlement to an increased rating has 
not prejudiced the veteran, as this information had 
previously been provided to the appellant in the April 1999 
statement of the case.  The May 2001 VCAA letter did notify 
the appellant of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  

The Board notes that the May 2001 letter and the March 1999 
notice of the evidence necessary to warrant entitlement to an 
increased rating were both sent to the appellant prior to 
several readjudications of the issue by the RO.  Supplemental 
statements of the case dated November 2001, July 2002, 
October 2002, January 2003, and January 2006 were each 
associated with a subsequent readjudication of the issue by 
the RO.  Thus, the notice provided to the appellant provided 
ample opportunity to benefit from the information prior to 
the RO's most recent adjudication of those issues.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The May 2001 letter notified the appellant to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was effectively provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating, but 
there was no timely notice of the types of evidence necessary 
to establish an effective date for any ratings that might be 
assigned.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision with regard 
to the service connection claims.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with notice regarding how VA 
determines a disability rating and how VA determines an 
effective date in a June 2006 letter.  

In light of the favorable decision granting the maximum 
schedular benefit on the issue of an increased rating dating 
from the earliest effective date of the amended regulation, 
the Board finds that there is no prejudice to the veteran 
from any defect in the timing of the notice regarding the 
assignment of disability ratings or effective dates.  The 
veteran will also still be able to initiate an appeal if he 
disagrees with the assigned effective date.  The only 
effective date assigned in this decision is the earliest 
effective date permitted, as a matter of law, for the 
regulation under which entitlement to an increased rating is 
found to be warranted; any questions of notice related to 
effective date assignments are therefore rendered moot.  The 
Board therefore believes that there is no resulting prejudice 
to the veteran as a result of any perceived lack of notice 
regarding the disability rating or effective date to be 
assigned and that no useful purpose would be served by 
delaying appellate review. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained, and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional available evidence has been 
identified by the claimant as relevant to these issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with these claims.

Analysis

The present appeal involves the veteran's claim that his 
service-connected psoriasis now warrants a higher disability 
rating than the 10 percent currently assigned.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The RO has based the assigned 10 percent evaluation for 
psoriasis on the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7816.  This regulation was amended effective August 30, 
2002, along with the other regulations for evaluation of skin 
disorders.  The veteran's original claim was received in 
October 1998, prior to the revision of the applicable rating 
criteria.  Where the regulations pertinent to a decision are 
amended during the course of an appeal, the Board considers 
both the former and the current criteria.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed.Cir. 2003) (overruling Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2005).  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 C.F.R. § 5110(g) (West 2002); 
VAOGCPREC 3-2000, 65 Fed.Reg. 33422 (2000); DeSousa v. Gober, 
10 Vet.App. 461, 467 (1997).

Prior to August 30, 2002, psoriasis was to be rated as for 
eczema, dependent upon location, extent, and repugnance or 
otherwise disabling character of manifestations.  The 
following evaluations were assignable for eczema under 
Diagnostic Code 7806:

50 percent for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant; 30 percent for 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement; and 10 percent for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

A note following the rating criteria states that the most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs, and that total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  Note, 
38 C.F.R. § 4.118 (2002).  

Since August 30, 2002, the following evaluations are 
assignable under Diagnostic Code 7816:

60 percent for psoriasis with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or requiring constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period;  30 percent for 
psoriasis with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected; or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and 10 percent 
for psoriasis with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  

A note following the rating criteria states that the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Note, Diagnostic Code 7816, 38 
C.F.R. § 4.118 (2003).

The most significant evidence in this case is the most recent 
VA examination conducted in association with this claim.  In 
accordance with the instructions of a January 2004 Board 
remand, a VA examination of the veteran's skin was conducted 
in March 2004 and the examiner responded to the specific 
inquiries requested in the remand.  Specifically, the 
examiner noted that the veteran's psoriasis involved 14.4% of 
the total body and 55% of the exposed bodily area including 
the face, scalp, forearms, and hands.  Under the revised 
criteria, psoriasis with more than 40% of exposed areas 
affected warrants a disability rating of 60 percent.

The Board notes that the March 2004 examination report 
indicates that the veteran's face was 80% involved and the 
scalp and ears were 90% involved; less involvement was 
indicated for each of the veteran's arms.  The report also 
records the veteran's statement, consistent with other 
statements offered by the veteran during this appeal, that 
the severity of his psoriasis varies in different times and 
conditions.

Evidence from February 2002 indicates that the veteran was 
being treated with prescriptions for psoriasis involving at 
least his ears and face at that time.  Although there is no 
other evidence of record which quantifies the percentage 
involvement of the exposed area of the skin, there is nothing 
in the record which conflicts with the March 2004 report's 
findings.  A VA examination report from March 2002, just 
prior to the revision of the rating criteria, reflects that 
the veteran had an unspecified number of lesions on his 
forehead, scalp and nose at that time.  In addition, a 3 cm x 
3.5 cm lesion is identified on the right elbow, a 7 cm x 2 cm 
lesion is found on the left elbow, and six spots of 0.5 cm 
diameter are noted on the hands.  Although the Board is not 
competent to determine from this data whether more than 40% 
of the veteran's exposed areas is shown to be effected by 
psoriasis, there is no evidence here which significantly 
conflicts with the findings of the March 2004 examination 
report.  Resolving doubt in favor of the veteran and in the 
absence of evidence to the contrary, the Board will accept 
the March 2004 report's measure of the coverage of the 
veteran's psoriasis as valid dating back to at least August 
30, 2002, the date the revised rating criteria became 
effective.  As the evidence is at least in a state of 
equipoise, the Board finds that a disability rating of 60 
percent is warranted from August 30, 2002 under the new 
rating criteria.  This is the maximum schedular disability 
rating available for the service-connected psoriasis.

It is significant that there was no provision for a 
disability rating of 60 percent, or any higher, for psoriasis 
under the applicable criteria prior to August 30, 2002.  
Thus, no purpose would be served by applying the old rating 
criteria to the period following August 30, 2002, as no 
higher rating would be possible.

The Board also notes that the only pertinent Diagnostic Code 
which contemplates a possible rating higher than 60 percent 
for the veteran's disability is Diagnostic Code 7800, for 
disfigurement of the head, face, or neck.  Diagnostic Code 
7800 provides for an 80 percent disability rating when a 
disability of the face is manifested by visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or with six or 
more characteristics of disfigurement.  There is no 
suggestion in the record that the veteran's disability is 
manifested by such severe disfigurement.  Thus, there is no 
basis for a higher rating under this Diagnostic Code.

Looking to the period prior to August 30, 2002, the veteran's 
psoriasis disability was shown to meet the criteria for a 
disability rating in excess of 10 percent under the criteria 
in effect at that time.  During the March 2002 VA 
examination, the veteran reported that although he had never 
been without any lesions since the onset of his psoriasis, 
the disease manifested its symptoms intermittently.  Itching, 
exfoliation, and involvement of exposed surfaces were noted; 
these symptoms are all contemplated by the 10 percent rating 
under the old criteria.  There was no indication of constant 
itching or exudation nor were extensive lesions or marked 
disfigurement shown during this examination; indeed, such 
symptoms were not reflected in any evidence for the appeal 
period prior to August 30, 2002.  Thus, the Board finds that 
for the period prior to August 30, 2002, the veteran's 
service-connected psoriasis did not meet the applicable 
criteria for a disability rating in excess of 10 percent.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the appeal period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the veteran's psoriasis has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment beyond that contemplated by 
the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating for the disability on appeal 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

In summary, resolving all doubt in favor of the veteran, the 
Board finds that the evidence is at least in equipoise 
regarding whether the veteran's psoriasis satisfies the new 
criteria for a 60 percent rating (but no higher) effective 
from August 30, 2002.  The preponderance of the evidence is 
against a rating in excess of 10 percent under the applicable 
criteria for the period prior to August 30, 2002.


ORDER

A disability rating in excess of 10 percent for psoriasis 
prior to August 30, 2002, is not warranted.  To this extent, 
the appeal is denied.

A disability rating of 60 percent (but no higher) for 
psoriasis from August 30, 2002, is warranted.  To this 
extent, the appeal is granted.


REMAND

Concerning the veteran's claims of service connection for a 
right knee disability and a right heel disability, the Board 
notes that the veteran originally appeared to be arguing for 
service connection on a direct basis but, during his hearing 
testimony, indicated that he believed that the conditions may 
be secondary to his service-connected psoriasis or service-
connected arthritis.  Because of this recent clarification of 
the claim, and as the veteran has been granted service-
connection for psoriasis-related arthritis during the course 
of this appeal, the Board finds that prior adjudication of 
the claim has not adequately considered the new secondary 
theories.  There is no medical evidence addressing the 
secondary basis argument for these claims and there has been 
no VA examination to provide an etiological opinion.  Thus, 
the Board finds that additional development is necessary 
before proper review by the Board.

With regard to the veteran's claim of service connection for 
psychiatric disability, the Board notes that the evidence 
shows the veteran has been diagnosed with several psychiatric 
problems including depressive disorder, provisional 
antisocial personality disorder, and pain disorder associated 
with both psychological factors and a general medical 
condition.  A December 2000 mental examination appears to 
suggest that the veteran's psychiatric symptoms may be 
related to his physical pain.  However, the precise nature of 
any relationship between current psychiatric diagnoses and 
any current painful physical conditions, possibly to include 
service-connected disabilities, has not been clarified with 
competent evidence.  Finally, appellate review of this issue 
would greatly benefit from a competent expert opinion as to 
the likelihood that any acquired psychiatric disability may 
be etiologically related to the veteran's emotional 
instability reaction and assorted psychiatric difficulties 
documented in the veteran's service medical records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed right knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

     a)  Please provide a specific 
diagnosis of any right knee disability 
found.

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any found right knee disability was 
manifested during the veteran's active duty 
service?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any found right knee disability is caused 
by or aggravated by the veteran's service-
connected psoriasis or psoriasis-related 
arthritis?

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of the claimed right heel 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

     a)  Please provide a specific 
diagnosis of any right heel disability 
found.

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any found right heel disability was 
manifested during the veteran's active duty 
service?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any found right heel disability is caused 
by or aggravated by the veteran's service-
connected psoriasis or psoriasis-related 
arthritis?

3.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the VA examiner review the 
claims file in conjunction with the 
examination.  Any indicated special tests 
should be accomplished, and all acquired 
psychiatric disorders found to be present 
should be clearly reported.  After 
reviewing the claims file, to specifically 
include service medical records, and 
examining the veteran, the examiner is 
asked to respond to the following: 

     a)  Please provide an opinion, for 
each acquired psychiatric disorder found 
to be present, as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
service or any incident therein.  In 
providing this opinion, please provide a 
clear discussion of the nature and 
etiology of any acquired psychiatric 
disorders which manifested during service.  
If only a personality disorder was 
manifested during service, the examiner 
should so state.

b)  Please provide an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that any 
acquired psychiatric disorder is caused by 
or aggravated by the veteran's service-
connected psoriasis or psoriasis-related 
arthritis?

     c)  If any answer to the above 
requests depends upon any questions of fact 
regarding the veteran's reported history, 
please so state and specifically identify 
what elements of the veteran's reported 
history must be verified in order to 
substantiate a particular psychiatric 
finding.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  The RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


